DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 has been presented for examination on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorncrantz (US 201501025455).
Bjorncrantz teach liquid compositions comprising winterized cannabis extract, and methods of administering vaporized winterized cannabis extract to a subject by inhalation (See abstract).
It is disclosed that the compositions additionally comprise a terpenoid including β-caryophyllene (See [0031]). 
Bjorncrantz teach an exemplary personal vaporizer having a reservoir for holding the liquid composition to be vaporized, a heater, atomizer, nebulizer or other means for vaporizing in fluid connection with the reservoir, a power source such as a battery that provides power to the heater, atomizer, nebulizer or other means when activated, a vapor chamber where vapor is formed, a mouthpiece for a subject to inhale from the personal vaporizer, and a pathway from the vapor chamber to the mouthpiece. The vapor chamber and the reservoir may be separate spaces or may be the same space in the personal vaporizer. When the personal vaporizer is activated, the liquid composition in the reservoir is vaporized, and the user provides suction by inhalation to inhale the vaporized liquid composition (See [0046]-[0047] and [0051]).

While Bjorncrantz does not exemplify an apparatus for providing atomized beta caryophyllene, he provides all the teachings necessary for one of ordinary skill in the art to do that. Thus, it would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Bjorncrantz to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow Bjorncrantz’s method to provide atomized beta caryophyllene to a subject in need thereof via a personalized vaporizer apparatus because he teaches the apparatus and a composition comprising beta caryophyllene and disclose that the apparatus provides high levels of performance.
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 20160157524).   

Bowen et al teach methods and vaporizer apparatuses that estimate, measure and/or predict the amount of vapor and/or material (including active ingredients) released by the vaporizer apparatus (See abstract). 
The said vapor is delivered to a user from a reservoir of vaporizable material in an electronic vaporizer device. In some variations the apparatus also includes an alert unit and/or a controlling logic for controlling operation of the apparatus based on the determined/estimated dosage (e.g., turning off, triggering an alert, etc.) (See [0047]).
In one embodiment, the heating element is housed within a vaporization chamber surrounded by vaporization chamber walls. The vaporization chamber is also referred to as the atomizer.  The vaporization chamber possesses an air inlet, to allow the entrance of air to the atomizer, and an air outlet, to allow vapor to escape to the user. Vaporizable material is introduced to the atomizer by a wick, which is in fluid communication with a vaporizable material. The vaporizable material can be stored in a tank integral to the electronic vaporizer device or in a removable tank (pod), configured to be detached from the vaporizer device after it is depleted (See [0154]).
Bowen et al teach that the vaporization device or electronic vaporizer device is coupled to a suction mechanism. The suction mechanism may be a user, and/or provided through a mouthpiece (See [0069]). It is further disclosed that the mouthpiece allows the user to puff on the device to inhale material aerosolized by the device (See [0091]).
It is disclosed that the vaporizable material contains a medicinal compound as an active ingredient. The medicinal compounds that are active ingredients for vaporization with the electronic vaporizer device utilizing the said method, include drugs that can be heated without combustion to vaporization for inhalation. In certain embodiments, the medicinal compound is beta caryophyllene (See [0179]).

While Bowen et al do not exemplify an apparatus for providing atomized beta caryophyllene, he provides all the teachings necessary for one of ordinary skill in the art to do that. Thus, it would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Bowen et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow Bowen et al’s method to provide atomized beta caryophyllene to a subject in need thereof via a vaporizer apparatus because he teaches the apparatus and a composition comprising beta caryophyllene and disclose that the apparatus provides efficient delivery of medicaments to the subject in need thereof.
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over wand (US 20160309774) in view of Brammer et al (US 20150117842). 

Wand teach delivery of active ingredients by administration to an individual a vapor or an aerosol. Certain terpene solutions are employed for delivery (See abstract).   
In specific embodiments, the said terpene solutions comprise a first terpene or mixture of first terpenes, including beta-caryophyline (See [0024]). 
The said solutions are appropriate for use in an atomizer device (See [0077] and [0078]). 
Wand lacks a disclosure on the specifics o the apparatus. These are known in the art as shown by Brammer et al. 

Brammer et al teach aerosol delivery devices including mechanisms configured to deliver an aerosol precursor composition from a reservoir to an atomizer including a heating element to produce a vapor. An actuator may displace a rod to dispense the aerosol precursor composition to the atomizer. Thereby, the rod may move a piston in a pump housing to dispense the aerosol precursor composition. The atomizer may define a chamber in which the heating element is positioned and at which the aerosol precursor composition is vaporized (See abstract).
Brammer et al teach that the said aerosol delivery systems also can be characterized as being suitable vapor-producing articles or medicament delivery articles in the form of a vapor (See [0051] and [0053]).
Brammer et al teach that During use, a user may draw on a mouthpiece of the cartridge of the aerosol delivery device. This may pull air through an opening in the control body or in the cartridge. the heater may vaporize the aerosol precursor composition, and the mouthpiece may allow passage of air and entrained vapor (i.e., the components of the aerosol precursor composition in an incapable form) from the cartridge to a consumer drawing thereon (See [0061]-[0062]).
in one embodiment the housing may additionally define one or more inlet apertures in communication with the chamber. The inlet apertures may be configured to allow flow of air therethough into the chamber. Thus, the inlet apertures may assist in removing the vapor from the chamber. Baffles may additionally be positioned in and/or around the chamber in order to direct air into the chamber and/or direct the vapor out of the chamber (See [0078]).
The said atomizer may additionally define one or more inlet apertures in communication with the chamber. The inlet apertures may be configured to allow flow of air therethough into the chamber (See [0111]).


It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Brammer et al  and Wand to arrive at the instant invention. It would have been obvious to one of ordinary skill in the art to combine the references or their teachings because Wand teach administering beta caryophyllene with a vaporizing/atomizing device to a subject in need thereof and Brammer et al teach the vaporizing device for delivering a medicament to a subject in a vapor form. One of ordinary skill in the art wishing to follow Wand’s guidance on delivering beta caryophyllene in a vapor form would have been motivated to have looked in the art for guidance on the suitable for delivering a medicament in a vapor form.  

Claim 1 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616